

115 HR 2101 IH: Prior Approval Reform Act
U.S. House of Representatives
2017-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2101IN THE HOUSE OF REPRESENTATIVESApril 17, 2017Mr. Amodei introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to expand the ability of trade associations to
			 solicit contributions from the stockholders and executive or
			 administrative personnel of their member corporations, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Prior Approval Reform Act. 2.Expanding ability of trade associations to solicit contributions from member corporations (a)SolicitationsSection 316(b)(4)(D) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30118(b)(4)(D)) is amended by striking to the extent that and all that follows and inserting a period.
 (b)Effective DateThe amendment made by subsection (a) shall apply to solicitations made on or after January 1, 2018. 